DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
2.	In response to communications filed on 11/3/2021, claims 1-23 have been cancelled; no claims have been amended, and new claims 24-43 have been added per applicant’s request. Therefore, claims 24-43 are presently pending in the application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is object to because:
4.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract contains the phrase “are provided,” and “One example method includes”. The abstract should not contain “are provided” or “One example method includes”. Both phrases are another way of stating “The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc., all of which should be avoided.  Correction is required.

5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Double Patenting
6.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

7.	Claims 24-26, 29-31, 36-37 and 43 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 6, 10-13 and 15-16 of prior U.S. Patent No. 11,164,208. This is a statutory double patenting rejection.
The present claims are practically identical, with the exception of a few words that are different but have a similar meaning, to patent 11,164,208. For example, the present application states “providing” and Patent 11,164,208 uses the term “presenting.” Therefore, these claims are rejected under statutory double patenting. See the table below replicating the claims from both the patent and the present application with emphasis added to the different wording yet still having the same meaning.

Patent 11,164,208
Present Application 17/491,695
Claim 1:
 A computer-implemented method comprising: 

presenting a sponsor of a campaign with an option to have a content item provided to users based on one or more interests, wherein presenting the sponsor with the option comprises: 


(i) presenting the sponsor with one or more filtering parameter selection controls for selecting one or more filtering parameters, the filtering parameters including at least one of user devices, user locations, and user languages; 

(ii) receiving from the sponsor a selection of one or more of the one or more filtering parameters; 

(iii) receiving from the sponsor one or more terms corresponding to the one or more interests; 

(iv) presenting the sponsor with suggestions that include less than all of the one or more terms received from the sponsor; 

(v) determining, by one or more processors, for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of one or more filtering parameters, wherein the corresponding estimated number of users is derived from a query log of a search system that includes information associated with past user activity and with computing devices previously used to submit search queries to the search system; and 


(vi) presenting to the sponsor, by one or more processors, for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion;
 
receiving from the sponsor a selection of at least one of the suggestions; and 


delivering the content item to users having interests matching the selected at least one of the suggestions and having user attributes matching the received selection of one or more filtering parameters.
Claim 24: 
A computer-implemented method comprising: 

providing, to a sponsor of a campaign, an option to have a content item provided to users based on one or more interests, wherein providing the sponsor with the option comprises: 


(i) providing one or more controls for selecting one or more filtering parameters, the filtering parameters including user devices and at least one of user locations and user languages; 



(ii) receiving, from the sponsor, a selection of at least one of the one or more filtering parameters; 

(iii) receiving, from the sponsor, at least one term corresponding to the one or more interests; 

(iv) presenting the sponsor with suggestions based on the at least one term received from the sponsor; 

(v) determining, by one or more processors, for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of at least one of the one or more filtering parameters, wherein the corresponding estimated number of users is derived from a log of past usage information that includes information associated with past requests for content by the users and with computing devices used to submit the past requests for content; and 

(vi) presenting to the sponsor, for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of at least one of the one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion; 

receiving, from the sponsor, a selection of at least one of the suggestions; and 

delivering the content item to users having interests matching the received selection of at least one of the suggestions and having user attributes matching the received selection of at least one of the one or more filtering parameters.
Claims 2-3
Claims 25-26
Claim 4
Claim 29
Claim 6
Claim 30
Claim 10:
 A computing system, comprising: 

one or more hardware processors; and one or more computer-readable devices including instructions that, when executed by the one or more hardware processors, cause performance of operations including: 

presenting a sponsor of a campaign with an option to have a content item provided to users based on one or more interests, wherein presenting the sponsor with the option comprises:
 (i) presenting the sponsor with one or more filtering parameter selection controls for selecting one or more filtering parameters, the filtering parameters including at least one of user devices, user locations, and user languages; 

(ii) receiving from the sponsor a selection of one or more of the one or more filtering parameters; 

(iii) receiving from the sponsor one or more terms corresponding to the one or more interests; 

(iv) presenting the sponsor with suggestions that include less than all of the one or more terms received from the sponsor; 

(v) determining, by one or more processors, for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of one or more filtering parameters, wherein the corresponding estimated number of users is derived from a query log of a search system that includes information associated with past user activity and with computing devices previously used to submit search queries to the search system; and 


(vi) presenting to the sponsor, by one or more processors, for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion; 

receiving from the sponsor a selection of at least one of the suggestions; and 


delivering the content item to users having interests matching the selected at least one of the suggestions and having user attributes matching the received selection of one or more filtering parameters.
Claim 31:
A computing system, comprising: 

one or more hardware processors; and one or more computer-readable devices including instructions that, when executed by the one or more hardware processors, cause performance of operations including: 

providing, to a sponsor of a campaign, an option to have a content item provided to users based on one or more interests, wherein providing the sponsor with the option comprises:
 (i) providing one or more controls for selecting one or more filtering parameters, the filtering parameters including user devices and at least one of user locations and user languages; 


(ii) receiving, from the sponsor, a selection of at least one of the one or more filtering parameters; 

(iii) receiving, from the sponsor, at least one term corresponding to the one or more interests; 

(iv) presenting the sponsor with suggestions based on the at least one term received from the sponsor; 


(v) determining, by one or more processors, for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of at least one of the one or more filtering parameters, wherein the corresponding estimated number of users is derived from a log of past usage information that includes information associated with past requests for content by the users and with computing devices used to submit the past requests for content; and 

(vi) presenting to the sponsor, for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of at least one of the one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion; 

receiving, from the sponsor, a selection of at least one of the suggestions; and 

delivering the content item to users having interests matching the received selection of at least one of the suggestions and having user attributes matching the received selection of at least one of the one or more filtering parameters.
Claims 11-12
Claims 36-37
Claim 13:
A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

presenting a sponsor of a campaign with an option to have a content item provided to users based on one or more interests, wherein presenting the sponsor with the option comprises: 

(i) presenting the sponsor with one or more filtering parameter selection controls for selecting one or more filtering parameters, the filtering parameters including at least one of user devices, user locations, and user languages; 

(ii) receiving from the sponsor a selection of one or more of the one or more filtering parameters; 

(iii) receiving from the sponsor one or more terms corresponding to the one or more interests; 

(iv) presenting the sponsor with suggestions that include less than all of the one or more terms received from the sponsor; 

(v) determining, by one or more processors, for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of one or more filtering parameters, wherein the corresponding estimated number of users is derived from a query log of a search system that includes information associated with past user activity and with computing devices previously used to submit search queries to the search system; and 

(vi) presenting to the sponsor, by one or more processors, for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion; 

receiving from the sponsor a selection of at least one of the suggestions; and 


delivering the content item to users having interests matching the selected at least one of the suggestions and having user attributes matching the received selection of one or more filtering parameters.
Claim 38:
A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

providing, to a sponsor of a campaign, an option to have a content item provided to users based on one or more interests, wherein providing the sponsor with the option comprises: 

(i) providing one or more controls for selecting one or more filtering parameters, the filtering parameters including user devices and at least one of user locations and user languages; 


(ii) receiving, from the sponsor, a selection of at least one of the one or more filtering parameters; 

(iii) receiving, from the sponsor, at least one term corresponding to the one or more interests; 

(iv) presenting the sponsor with suggestions based on the at least one term received from the sponsor; 


(v) determining, by one or more processors, for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of at least one of the one or more filtering parameters, wherein the corresponding estimated number of users is derived from a log of past usage information that includes information associated with past requests for content by the users and with computing devices used to submit the past requests for content; and 

(vi) presenting to the sponsor, for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of at least one of the one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion; 

receiving, from the sponsor, a selection of at least one of the suggestions; and 

delivering the content item to users having interests matching the received selection of at least one of the suggestions and having user attributes matching the received selection of at least one of the one or more filtering parameters.
Claims 15-16
Claims 37 and 43



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 24-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gracia et al. (U.S. Patent Application Publication No. 2005/0256766) [As disclosed on the IDS filed 3/1/2022], in view of Ramer et al. (U.S. Patent Application Publication No. 2007/0061246).
As to claim 24, Gracia et al. teaches computer-implemented method comprising: providing, to a sponsor of a campaign, an option to have a content item provided to users based on one or more interests (See Garcia et al., Figures 11-17 and paragraphs 102-108, wherein an advertiser can select terms of interest to form a targeted advertising campaign), wherein providing the sponsor with the option comprises: 
(i) providing one or more controls for selecting one or more filtering parameters, the filtering parameters including user devices and at least one of user locations (See Garcia et al., Figure 21 and paragraph 112 and 67 and 65, wherein the advertiser (campaign sponsor) can select the type of device the advertiser wants the campaign to run on…in this case it’s a PC and paragraphs 68 and 70, wherein Garcia discloses the search scope includes identifying the geographic location of the user);
(ii) receiving, from the sponsor, a selection of at least one of the one or more filtering parameters (See Garcia et al., paragraphs 94, wherein the advertisers “indicate the same search terms for their listings, bid or payment amounts are used to determine the order in which the listings appear in the search result”);  
(iii) receiving, from the sponsor, at least one term corresponding to the one or more interests (See Garcia et al., paragraph 80, wherein “search terms and search scope parameters include one or more keywords, numbers, symbols, or any other indication of the subject matter that the user is interested in”). 
Gracia et al. however, does not explicitly teach selecting one or more filtering parameters, the filtering parameters including user devices and at least one of user locations and user languages; (iv) presenting the sponsor with suggestions based on the at least one term received from the sponsor; (v) determining, by one or more processors, for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of at least one of the one or more filtering parameters, wherein the corresponding estimated number of users is derived from a log of past usage information that includes information associated with past requests for content by the users and with computing devices used to submit the past requests for content; and (vi) presenting to the sponsor, for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of at least one of the one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion; receiving, from the sponsor, a selection of at least one of the suggestions; and delivering the content item to users having interests matching the received selection of at least one of the suggestions and having user attributes matching the received selection of at least one of the one or more filtering parameters. 
Ramer et al. teaches mobile campaign creation (See abstract), in which he teaches selecting one or more filtering parameters, the filtering parameters including user devices and at least one of user locations and user languages (See Ramer et al., paragraph 311, wherein Ramer discloses “The information relating to a mobile communication facility 102 may be a user characteristic selected from the group consisting of age, sex, race, religion, area code, zip code, home address, work address, billing address, credit information, family information, income information, birth date, birthplace, employer, job title, length of employment, and the like. Alternatively or additionally, the information may be a user history, a user transaction, a geographic location, a user device, a time, a mobile communication facility characteristic, provided by a wireless operator, provided by a wireless service provider, provided by a telecommunications service provider. The mobile communication facility characteristic may be selected from the group consisting of display capability, display size, display resolution, processing speed, audio capability, video capability, cache size, storage capability, memory capacity, and the like”);
(iv) presenting the sponsor with suggestions based on the at least one term received from the sponsor (See Ramer et al., paragraphs 119, 151, 244, 351 and 412, wherein Ramer teaches “ the user may perform a search based on key words (or disambiguated, corrected, suggested or other terms as described herein), and some or all of the mobile subscriber characteristic information may be used in addition to the key words as a way of refining or customizing the search to the particular user” and “the search facility 142 may be optimized for mobile input methods by using, for example, partial word matching, suggestions, and mobile communication facility 102 compatibility. Partial word matching coupled with popularity scoring may provide the best possible results for the user. Partial word matching may also work for multiple word phrases. Thus, a search for "ro st" may suggest results matching "Rolling Stones". A suggestion is a recommended search string. For example, for the query string "piz" a suggestion could be "pizza". Suggestions may permit users to enter the wanted search terms with the fewest number of characters. Suggestions may be provided by the engine and cached locally for performance enhancement”);
(v) determining, by one or more processors, for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of at least one of the one or more filtering parameters, wherein the corresponding estimated number of users is derived from a log of past usage information that includes information associated with past requests for content by the users and with computing devices used to submit the past requests for content (See Ramer et al., paragraphs 39, 55-56, 88, 90, 534, 589, 962-963 and 1062-1068, wherein Ramer discloses “The relevancy may also be based on information relating to past user content interactions“ and “the search history may provide a means of navigating to the results of specific queries that have been performed in the past. Pressing select on a search history item may perform a search query with the elements of the original search and display the results” and “the algorithm types described above may also be used to assess the relevancy, priority, positioning, placement, and so forth of content based upon information associated with the mobile communication facility, a capability of the mobile communication facility, a user associated with the mobile communication facility, an owner of the mobile communication facility, mobile subscriber characteristic(s), carrier information or other information that may be used as a predictor of the likelihood of an interaction with the sponsored content. The capability of a mobile communication facility may include, but is not limited to, audio capabilities, video capabilities, visual capabilities, processing capability, screen capability, and the like. User characteristics may include, but are not limited to, user history information, demographic information, transaction history, location information, user billing information, personal filters, and the like. A mobile subscriber characteristic may include, but is not limited to, user transaction history, user location, personal information relating to a user, user web interactions, email interactions, messaging interactions, billing history, payment history, typical bill amount, time of day, duration of on-line interactions, number of on-line interactions, family status, occupation, previous search queries, history of locations, phone number, device identifier, type of content previously downloaded, previous content viewed, websites visited, and the like. Mobile subscriber characteristics may also include demographic information. Demographic information may include, but is not limited to, age, sex, race, religion, an area code, zip code, a home address, a work address, a billing address, credit information, family information, income range, birth date range, birthplace, employer, job title, length of employment, or an affiliation, and the like. A mobile service provider characteristic may include, but is not limited to, a carrier business rule, the geographic region in which the mobile service provider's service is available to consumers, walled-garden content, and the like”); and 
(vi) presenting to the sponsor, for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of at least one of the one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion (See Ramer et al., paragraphs 39, 55-56, 88, 90, 534, 589, 962-963 and 1062-1068, wherein Ramer discloses “the algorithm types described above may also be used to assess the relevancy, priority, positioning, placement, and so forth of content based upon information associated with the mobile communication facility, a capability of the mobile communication facility, a user associated with the mobile communication facility, an owner of the mobile communication facility, mobile subscriber characteristic(s), carrier information or other information that may be used as a predictor of the likelihood of an interaction with the sponsored content. The capability of a mobile communication facility may include, but is not limited to, audio capabilities, video capabilities, visual capabilities, processing capability, screen capability, and the like. User characteristics may include, but are not limited to, user history information, demographic information, transaction history, location information, user billing information, personal filters, and the like. A mobile subscriber characteristic may include, but is not limited to, user transaction history, user location, personal information relating to a user, user web interactions, email interactions, messaging interactions, billing history, payment history, typical bill amount, time of day, duration of on-line interactions, number of on-line interactions, family status, occupation, previous search queries, history of locations, phone number, device identifier, type of content previously downloaded, previous content viewed, websites visited, and the like. Mobile subscriber characteristics may also include demographic information. Demographic information may include, but is not limited to, age, sex, race, religion, an area code, zip code, a home address, a work address, a billing address, credit information, family information, income range, birth date range, birthplace, employer, job title, length of employment, or an affiliation, and the like. A mobile service provider characteristic may include, but is not limited to, a carrier business rule, the geographic region in which the mobile service provider's service is available to consumers, walled-garden content, and the like”); 
receiving, from the sponsor, a selection of at least one of the suggestions (See Ramer et al., paragraphs 53, 79, 91, 142, 147, 171,  234-235, 243-244 and 1035, wherein Ramer discloses “the search facility 142 may be optimized for mobile input methods by using, for example, partial word matching, suggestions, and mobile communication facility 102 compatibility. Partial word matching coupled with popularity scoring may provide the best possible results for the user. Partial word matching may also work for multiple word phrases. Thus, a search for "ro st" may suggest results matching "Rolling Stones". A suggestion is a recommended search string. For example, for the query string "piz" a suggestion could be "pizza". Suggestions may permit users to enter the wanted search terms with the fewest number of characters. Suggestions may be provided by the engine and cached locally for performance enhancement”); and 
delivering the content item to users having interests matching the received selection of at least one of the suggestions and having user attributes matching the received selection of at least one of the one or more filtering parameters (See Ramer et al., paragraphs 53, 79, 91, 142, 147, 171,  234-235, 243-244 and 1035, wherein Ramer discloses “relevancy may be based upon a match of terms in sponsor's content with keywords entered by a user in a query entry facility 120” and “the search facility 142 may be optimized for mobile input methods by using, for example, partial word matching, suggestions, and mobile communication facility 102 compatibility. Partial word matching coupled with popularity scoring may provide the best possible results for the user. Partial word matching may also work for multiple word phrases. Thus, a search for "ro st" may suggest results matching "Rolling Stones". A suggestion is a recommended search string. For example, for the query string "piz" a suggestion could be "pizza". Suggestions may permit users to enter the wanted search terms with the fewest number of characters. Suggestions may be provided by the engine and cached locally for performance enhancement”). 
Gracia et al. and Ramer et al. are from the analogous art of advertising management.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Gracia et al. and Ramer et al. to have combined Gracia et al. and Ramer et al.. The motivation to combine Gracia et al. and Ramer et al. is to provide search capabilities adapted for use with mobile communication devices (See Ramer et al., paragraph 5). Therefore, it would have been obvious to one skilled in the art to combine Gracia et al. and Ramer et al..
 
As to claims 25, 32 and 39, Gracia et al. as modified, teaches wherein the suggestions include a first letter or a first few letters of the at least one term (See Ramer et al., paragraph 299, wherein Ramer discloses “a user wishes to locate a French restaurant. The user may enter the letters "F," "r," "e," into the query entry field of the mobile communications facility 102. Before he has a chance to enter more letters, the wireless search platform 100 may process the letters (a partially formed query) and produce a list of complete search terms, which may be alphabetized (i.e., ordered based upon a factor). The system may then present the list of complete search terms to the user. For the purposes of illustration and not limitation, this list is: "French Market," "French Restaurant," "French Wine." Instead of completing the query in a letter-by-letter fashion, the user may select "French Restaurant" from the list”).  

As to claims 26, 33 and 40, Gracia et al. as modified, teaches wherein the suggestions include a word in a phrase that includes the at least one term (See Garcia et al., paragraph 7 and Ramer et al., paragraphs 444, 447, 449, 453 and 459-460, wherein Ramer discloses keywords and phrases).     

As to claims 27, 34 and 41, Gracia et al. as modified, teaches wherein the suggestions include a synonym of the at least one term (See Ramer et al., paragraphs 447, 449, wherein Ramer discloses “The advertiser may then enter keywords (search phrases) for which the ad should appear. There may be several ways of entering the keywords, including: manual entry (the advertiser may type/copy the keywords manually), use of a keyword suggestion tool/thesaurus (advertisers can view synonyms or related keywords, along with estimated monthly search volume and top bids), and/or bulk upload (advertisers may upload keywords in bulk when dealing with a high volume of keywords)”) .  

As to claims 28, 35 and 42, Gracia et al. as modified, teaches wherein the log of past usage information includes information associated with user interactions with content provided to the users in response to the past requests for content (See Ramer et al., paragraphs 534, 589, 962-963 and 1065-1067, wherein Ramer discloses “The relevancy may also be based on information relating to past user content interactions“ and “he search history may provide a means of navigating to the results of specific queries that have been performed in the past. Pressing select on a search history item may perform a search query with the elements of the original search and display the results”).  

As to claims 29, 36 and 43, Gracia et al. as modified, teaches determining, by one or more processors, competition information for at least one of the suggestions, the competition information including an indication of a level of competition in an auction for a respective suggestion; and presenting the sponsor with the competition information (See Ramer et al., paragraphs 330, 360-362, 444, and 448, wherein Ramer discloses “Ordering results related to a query entry 120 based on sponsor information may be done by associating sponsors with key words used in query entries, and/or associating query entries with sponsor content. When a query entry 120 matches a sponsor's keyword(s) or content, that sponsor's information may be prioritized in the search result display, highlighted, or otherwise given superiority over other content related to the query entry 120. Association of key words with sponsors may occur through an auction in which bidders compete for sole association with keywords or for a shared frequency of keyword association (e.g., every other occurrence of a keyword). Furthermore, the auction process could include bidding to determine the size of the resulting sponsor content display (e.g., expressed as a percentage of the user's total display space on the mobile communication facility 102) and the addition of multimedia content to the results display, such as adding graphics, audio, or a video stream”).  

As to claims 30, and 37, Gracia et al. as modified, teaches presenting, in a search control, the content item in a search suggestion control along with search completions in response to receipt of a partial form of the selected at least one of the suggestions (See Ramer et al., paragraphs 53, 79, 91, 142, 147, 171,  234-235, 243-244 and 1035, wherein Ramer discloses “the search facility 142 may be optimized for mobile input methods by using, for example, partial word matching, suggestions, and mobile communication facility 102 compatibility. Partial word matching coupled with popularity scoring may provide the best possible results for the user. Partial word matching may also work for multiple word phrases. Thus, a search for "ro st" may suggest results matching "Rolling Stones". A suggestion is a recommended search string. For example, for the query string "piz" a suggestion could be "pizza". Suggestions may permit users to enter the wanted search terms with the fewest number of characters. Suggestions may be provided by the engine and cached locally for performance enhancement”);).  

As to claim 31, Gracia et al. teaches a computing system, comprising: one or more hardware processors; and one or more computer-readable devices including instructions that, when executed by the one or more hardware processors, cause performance of operations including: providing, to a sponsor of a campaign, an option to have a content item provided to users based on one or more interests (See Garcia et al., Figures 11-17 and paragraphs 102-108, wherein an advertiser can select terms of interest to form a targeted advertising campaign), wherein providing the sponsor with the option comprises: 
(i) providing one or more controls for selecting one or more filtering parameters, the filtering parameters including user devices and at least one of user locations (See Garcia et al., Figure 21 and paragraph 112 and 67 and 65, wherein the advertiser (campaign sponsor) can select the type of device the advertiser wants the campaign to run on…in this case it’s a PC and paragraphs 68 and 70, wherein Garcia discloses the search scope includes identifying the geographic location of the user);
(ii) receiving, from the sponsor, a selection of at least one of the one or more filtering parameters (See Garcia et al., paragraphs 94, wherein the advertisers “indicate the same search terms for their listings, bid or payment amounts are used to determine the order in which the listings appear in the search result”);  
(iii) receiving, from the sponsor, at least one term corresponding to the one or more interests (See Garcia et al., paragraph 80, wherein “search terms and search scope parameters include one or more keywords, numbers, symbols, or any other indication of the subject matter that the user is interested in”).  
Gracia et al. however, does not explicitly one or more filtering parameters, the filtering parameters including user devices and at least one of user locations and user languages; (iv) presenting the sponsor with suggestions based on the at least one term received from the sponsor; (v) determining, by one or more processors, for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of at least one of the one or more filtering parameters, wherein the corresponding estimated number of users is derived from a log of past usage information that includes information associated with past requests for content by the users and with computing devices used to submit the past requests for content; and (vi) presenting to the sponsor, for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of at least one of the one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion; receiving, from the sponsor, a selection of at least one of the suggestions; and delivering the content item to users having interests matching the received selection of at least one of the suggestions and having user attributes matching the received selection of at least one of the one or more filtering parameters.
Ramer et al. teaches mobile campaign creation (See abstract), in which he teaches one or more filtering parameters, the filtering parameters including user devices and at least one of user locations and user languages (See Ramer et al., paragraph 311, wherein Ramer discloses “The information relating to a mobile communication facility 102 may be a user characteristic selected from the group consisting of age, sex, race, religion, area code, zip code, home address, work address, billing address, credit information, family information, income information, birth date, birthplace, employer, job title, length of employment, and the like. Alternatively or additionally, the information may be a user history, a user transaction, a geographic location, a user device, a time, a mobile communication facility characteristic, provided by a wireless operator, provided by a wireless service provider, provided by a telecommunications service provider. The mobile communication facility characteristic may be selected from the group consisting of display capability, display size, display resolution, processing speed, audio capability, video capability, cache size, storage capability, memory capacity, and the like”);
(iv) presenting the sponsor with suggestions based on the at least one term received from the sponsor (See Ramer et al., paragraphs 119, 151, 244, 351 and 412, wherein Ramer teaches “ the user may perform a search based on key words (or disambiguated, corrected, suggested or other terms as described herein), and some or all of the mobile subscriber characteristic information may be used in addition to the key words as a way of refining or customizing the search to the particular user” and “the search facility 142 may be optimized for mobile input methods by using, for example, partial word matching, suggestions, and mobile communication facility 102 compatibility. Partial word matching coupled with popularity scoring may provide the best possible results for the user. Partial word matching may also work for multiple word phrases. Thus, a search for "ro st" may suggest results matching "Rolling Stones". A suggestion is a recommended search string. For example, for the query string "piz" a suggestion could be "pizza". Suggestions may permit users to enter the wanted search terms with the fewest number of characters. Suggestions may be provided by the engine and cached locally for performance enhancement”);
(v) determining, by one or more processors, for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of at least one of the one or more filtering parameters, wherein the corresponding estimated number of users is derived from a log of past usage information that includes information associated with past requests for content by the users and with computing devices used to submit the past requests for content (See Ramer et al., paragraphs 39, 55-56, 88, 90, 534, 589, 962-963 and 1062-1068, wherein Ramer discloses “The relevancy may also be based on information relating to past user content interactions“ and “the search history may provide a means of navigating to the results of specific queries that have been performed in the past. Pressing select on a search history item may perform a search query with the elements of the original search and display the results” and “the algorithm types described above may also be used to assess the relevancy, priority, positioning, placement, and so forth of content based upon information associated with the mobile communication facility, a capability of the mobile communication facility, a user associated with the mobile communication facility, an owner of the mobile communication facility, mobile subscriber characteristic(s), carrier information or other information that may be used as a predictor of the likelihood of an interaction with the sponsored content. The capability of a mobile communication facility may include, but is not limited to, audio capabilities, video capabilities, visual capabilities, processing capability, screen capability, and the like. User characteristics may include, but are not limited to, user history information, demographic information, transaction history, location information, user billing information, personal filters, and the like. A mobile subscriber characteristic may include, but is not limited to, user transaction history, user location, personal information relating to a user, user web interactions, email interactions, messaging interactions, billing history, payment history, typical bill amount, time of day, duration of on-line interactions, number of on-line interactions, family status, occupation, previous search queries, history of locations, phone number, device identifier, type of content previously downloaded, previous content viewed, websites visited, and the like. Mobile subscriber characteristics may also include demographic information. Demographic information may include, but is not limited to, age, sex, race, religion, an area code, zip code, a home address, a work address, a billing address, credit information, family information, income range, birth date range, birthplace, employer, job title, length of employment, or an affiliation, and the like. A mobile service provider characteristic may include, but is not limited to, a carrier business rule, the geographic region in which the mobile service provider's service is available to consumers, walled-garden content, and the like”); and 
(vi) presenting to the sponsor, for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of at least one of the one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion (See Ramer et al., paragraphs 39, 55-56, 88, 90, 534, 589, 962-963 and 1062-1068, wherein Ramer discloses “the algorithm types described above may also be used to assess the relevancy, priority, positioning, placement, and so forth of content based upon information associated with the mobile communication facility, a capability of the mobile communication facility, a user associated with the mobile communication facility, an owner of the mobile communication facility, mobile subscriber characteristic(s), carrier information or other information that may be used as a predictor of the likelihood of an interaction with the sponsored content. The capability of a mobile communication facility may include, but is not limited to, audio capabilities, video capabilities, visual capabilities, processing capability, screen capability, and the like. User characteristics may include, but are not limited to, user history information, demographic information, transaction history, location information, user billing information, personal filters, and the like. A mobile subscriber characteristic may include, but is not limited to, user transaction history, user location, personal information relating to a user, user web interactions, email interactions, messaging interactions, billing history, payment history, typical bill amount, time of day, duration of on-line interactions, number of on-line interactions, family status, occupation, previous search queries, history of locations, phone number, device identifier, type of content previously downloaded, previous content viewed, websites visited, and the like. Mobile subscriber characteristics may also include demographic information. Demographic information may include, but is not limited to, age, sex, race, religion, an area code, zip code, a home address, a work address, a billing address, credit information, family information, income range, birth date range, birthplace, employer, job title, length of employment, or an affiliation, and the like. A mobile service provider characteristic may include, but is not limited to, a carrier business rule, the geographic region in which the mobile service provider's service is available to consumers, walled-garden content, and the like”); 
receiving, from the sponsor, a selection of at least one of the suggestions (See Ramer et al., paragraphs 53, 79, 91, 142, 147, 171,  234-235, 243-244 and 1035, wherein Ramer discloses “the search facility 142 may be optimized for mobile input methods by using, for example, partial word matching, suggestions, and mobile communication facility 102 compatibility. Partial word matching coupled with popularity scoring may provide the best possible results for the user. Partial word matching may also work for multiple word phrases. Thus, a search for "ro st" may suggest results matching "Rolling Stones". A suggestion is a recommended search string. For example, for the query string "piz" a suggestion could be "pizza". Suggestions may permit users to enter the wanted search terms with the fewest number of characters. Suggestions may be provided by the engine and cached locally for performance enhancement”); and 
delivering the content item to users having interests matching the received selection of at least one of the suggestions and having user attributes matching the received selection of at least one of the one or more filtering parameters (See Ramer et al., paragraphs 53, 79, 91, 142, 147, 171,  234-235, 243-244 and 1035, wherein Ramer discloses “relevancy may be based upon a match of terms in sponsor's content with keywords entered by a user in a query entry facility 120” and “the search facility 142 may be optimized for mobile input methods by using, for example, partial word matching, suggestions, and mobile communication facility 102 compatibility. Partial word matching coupled with popularity scoring may provide the best possible results for the user. Partial word matching may also work for multiple word phrases. Thus, a search for "ro st" may suggest results matching "Rolling Stones". A suggestion is a recommended search string. For example, for the query string "piz" a suggestion could be "pizza". Suggestions may permit users to enter the wanted search terms with the fewest number of characters. Suggestions may be provided by the engine and cached locally for performance enhancement”). 
Gracia et al. and Ramer et al. are from the analogous art of advertising management.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Gracia et al. and Ramer et al. to have combined Gracia et al. and Ramer et al.. The motivation to combine Gracia et al. and Ramer et al. is to provide search capabilities adapted for use with mobile communication devices (See Ramer et al., paragraph 5). Therefore, it would have been obvious to one skilled in the art to combine Gracia et al. and Ramer et al..

As to claim 30, Gracia et al. teaches a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors (See Garcia et al., paragraphs 160, 316 and 1034), cause the one or more processors to perform operations comprising: 
providing, to a sponsor of a campaign, an option to have a content item provided to users based on one or more interests (See Garcia et al., Figures 11-17 and paragraphs 102-108, wherein an advertiser can select terms of interest to form a targeted advertising campaign), wherein providing the sponsor with the option comprises: 
(i) providing one or more controls for selecting one or more filtering parameters, the filtering parameters including user devices and at least one of user locations (See Garcia et al., Figure 21 and paragraph 112 and 67 and 65, wherein the advertiser (campaign sponsor) can select the type of device the advertiser wants the campaign to run on…in this case it’s a PC and paragraphs 68 and 70, wherein Garcia discloses the search scope includes identifying the geographic location of the user);
(ii) receiving, from the sponsor, a selection of at least one of the one or more filtering parameters (See Garcia et al., paragraphs 94, wherein the advertisers “indicate the same search terms for their listings, bid or payment amounts are used to determine the order in which the listings appear in the search result”);
(iii) receiving, from the sponsor, at least one term corresponding to the one or more interests (See Garcia et al., paragraph 80, wherein “search terms and search scope parameters include one or more keywords, numbers, symbols, or any other indication of the subject matter that the user is interested in”).
Gracia et al. however, does not explicitly selecting one or more filtering parameters, the filtering parameters including user devices and at least one of user locations and user languages; (iv) presenting the sponsor with suggestions based on the at least one term received from the sponsor; (v) determining, by one or more processors, for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of at least one of the one or more filtering parameters, wherein the corresponding estimated number of users is derived from a log of past usage information that includes information associated with past requests for content by the users and with computing devices used to submit the past requests for content; and (vi) presenting to the sponsor, for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of at least one of the one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion; receiving, from the sponsor, a selection of at least one of the suggestions; and delivering the content item to users having interests matching the received selection of at least one of the suggestions and having user attributes matching the received selection of at least one of the one or more filtering parameters.
Ramer et al. teaches mobile campaign creation (See abstract), in which he teaches selecting one or more filtering parameters, the filtering parameters including user devices and at least one of user locations and user languages (See Ramer et al., paragraph 311, wherein Ramer discloses “The information relating to a mobile communication facility 102 may be a user characteristic selected from the group consisting of age, sex, race, religion, area code, zip code, home address, work address, billing address, credit information, family information, income information, birth date, birthplace, employer, job title, length of employment, and the like. Alternatively or additionally, the information may be a user history, a user transaction, a geographic location, a user device, a time, a mobile communication facility characteristic, provided by a wireless operator, provided by a wireless service provider, provided by a telecommunications service provider. The mobile communication facility characteristic may be selected from the group consisting of display capability, display size, display resolution, processing speed, audio capability, video capability, cache size, storage capability, memory capacity, and the like”); 
(iv) presenting the sponsor with suggestions based on the at least one term received from the sponsor (See Ramer et al., paragraphs 119, 151, 244, 351 and 412, wherein Ramer teaches “ the user may perform a search based on key words (or disambiguated, corrected, suggested or other terms as described herein), and some or all of the mobile subscriber characteristic information may be used in addition to the key words as a way of refining or customizing the search to the particular user” and “the search facility 142 may be optimized for mobile input methods by using, for example, partial word matching, suggestions, and mobile communication facility 102 compatibility. Partial word matching coupled with popularity scoring may provide the best possible results for the user. Partial word matching may also work for multiple word phrases. Thus, a search for "ro st" may suggest results matching "Rolling Stones". A suggestion is a recommended search string. For example, for the query string "piz" a suggestion could be "pizza". Suggestions may permit users to enter the wanted search terms with the fewest number of characters. Suggestions may be provided by the engine and cached locally for performance enhancement”);
(v) determining, by one or more processors, for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of at least one of the one or more filtering parameters, wherein the corresponding estimated number of users is derived from a log of past usage information that includes information associated with past requests for content by the users and with computing devices used to submit the past requests for content (See Ramer et al., paragraphs 39, 55-56, 88, 90, 534, 589, 962-963 and 1062-1068, wherein Ramer discloses “The relevancy may also be based on information relating to past user content interactions“ and “the search history may provide a means of navigating to the results of specific queries that have been performed in the past. Pressing select on a search history item may perform a search query with the elements of the original search and display the results” and “the algorithm types described above may also be used to assess the relevancy, priority, positioning, placement, and so forth of content based upon information associated with the mobile communication facility, a capability of the mobile communication facility, a user associated with the mobile communication facility, an owner of the mobile communication facility, mobile subscriber characteristic(s), carrier information or other information that may be used as a predictor of the likelihood of an interaction with the sponsored content. The capability of a mobile communication facility may include, but is not limited to, audio capabilities, video capabilities, visual capabilities, processing capability, screen capability, and the like. User characteristics may include, but are not limited to, user history information, demographic information, transaction history, location information, user billing information, personal filters, and the like. A mobile subscriber characteristic may include, but is not limited to, user transaction history, user location, personal information relating to a user, user web interactions, email interactions, messaging interactions, billing history, payment history, typical bill amount, time of day, duration of on-line interactions, number of on-line interactions, family status, occupation, previous search queries, history of locations, phone number, device identifier, type of content previously downloaded, previous content viewed, websites visited, and the like. Mobile subscriber characteristics may also include demographic information. Demographic information may include, but is not limited to, age, sex, race, religion, an area code, zip code, a home address, a work address, a billing address, credit information, family information, income range, birth date range, birthplace, employer, job title, length of employment, or an affiliation, and the like. A mobile service provider characteristic may include, but is not limited to, a carrier business rule, the geographic region in which the mobile service provider's service is available to consumers, walled-garden content, and the like”); and 
(vi) presenting to the sponsor, for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of at least one of the one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion (See Ramer et al., paragraphs 39, 55-56, 88, 90, 534, 589, 962-963 and 1062-1068, wherein Ramer discloses “the algorithm types described above may also be used to assess the relevancy, priority, positioning, placement, and so forth of content based upon information associated with the mobile communication facility, a capability of the mobile communication facility, a user associated with the mobile communication facility, an owner of the mobile communication facility, mobile subscriber characteristic(s), carrier information or other information that may be used as a predictor of the likelihood of an interaction with the sponsored content. The capability of a mobile communication facility may include, but is not limited to, audio capabilities, video capabilities, visual capabilities, processing capability, screen capability, and the like. User characteristics may include, but are not limited to, user history information, demographic information, transaction history, location information, user billing information, personal filters, and the like. A mobile subscriber characteristic may include, but is not limited to, user transaction history, user location, personal information relating to a user, user web interactions, email interactions, messaging interactions, billing history, payment history, typical bill amount, time of day, duration of on-line interactions, number of on-line interactions, family status, occupation, previous search queries, history of locations, phone number, device identifier, type of content previously downloaded, previous content viewed, websites visited, and the like. Mobile subscriber characteristics may also include demographic information. Demographic information may include, but is not limited to, age, sex, race, religion, an area code, zip code, a home address, a work address, a billing address, credit information, family information, income range, birth date range, birthplace, employer, job title, length of employment, or an affiliation, and the like. A mobile service provider characteristic may include, but is not limited to, a carrier business rule, the geographic region in which the mobile service provider's service is available to consumers, walled-garden content, and the like”); 
receiving, from the sponsor, a selection of at least one of the suggestions (See Ramer et al., paragraphs 53, 79, 91, 142, 147, 171,  234-235, 243-244 and 1035, wherein Ramer discloses “the search facility 142 may be optimized for mobile input methods by using, for example, partial word matching, suggestions, and mobile communication facility 102 compatibility. Partial word matching coupled with popularity scoring may provide the best possible results for the user. Partial word matching may also work for multiple word phrases. Thus, a search for "ro st" may suggest results matching "Rolling Stones". A suggestion is a recommended search string. For example, for the query string "piz" a suggestion could be "pizza". Suggestions may permit users to enter the wanted search terms with the fewest number of characters. Suggestions may be provided by the engine and cached locally for performance enhancement”); and 
delivering the content item to users having interests matching the received selection of at least one of the suggestions and having user attributes matching the received selection of at least one of the one or more filtering parameters (See Ramer et al., paragraphs 53, 79, 91, 142, 147, 171,  234-235, 243-244 and 1035, wherein Ramer discloses “relevancy may be based upon a match of terms in sponsor's content with keywords entered by a user in a query entry facility 120” and “the search facility 142 may be optimized for mobile input methods by using, for example, partial word matching, suggestions, and mobile communication facility 102 compatibility. Partial word matching coupled with popularity scoring may provide the best possible results for the user. Partial word matching may also work for multiple word phrases. Thus, a search for "ro st" may suggest results matching "Rolling Stones". A suggestion is a recommended search string. For example, for the query string "piz" a suggestion could be "pizza". Suggestions may permit users to enter the wanted search terms with the fewest number of characters. Suggestions may be provided by the engine and cached locally for performance enhancement”). 
Gracia et al. and Ramer et al. are from the analogous art of advertising management.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Gracia et al. and Ramer et al. to have combined Gracia et al. and Ramer et al.. The motivation to combine Gracia et al. and Ramer et al. is to provide search capabilities adapted for use with mobile communication devices (See Ramer et al., paragraph 5). Therefore, it would have been obvious to one skilled in the art to combine Gracia et al. and Ramer et al..

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/15/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164